Baker, J.
-Proceedings to establish a drain under the circuit court act. §§5622-5631 Burns 1894, §§4273-4281 Horner 1897. Appellees were petitioners, appellants remonstrants. The questions argued arise from the denial of appellants’ motions, for a new trial, to strike out parts of the commissioners’ report, and to tax costs.
Neither the sepárate assignment, nor the ground for a new trial, that the court erred in overruling appellants’ .motion to.strike out parts of the commissioners’ report is available,- because the motion, ruling and exception' are not 'brought into the record by a bill of exceptions. This was a collateral motion ánd could only be made a part of the record-hy a bill-. §662 .Burns 1894, §65,0 R. S. 1881 and Homer 1S97; Ewbank’s Manual §26.
The only other ground in the motion for a new trial is that the finding of the court is contrary to law. Under this, appellants assert that the court erred in establishing a drain that was, not 'described in the petition. The ground that the finding is contrary- to law challenges the' correctness of the legal effect given to the evidence by the court. Appellants have not brought-up the - evidence. They ask a new trial upon an examination of the petition and judgment. The motion was properly overruled.
There are four appellants. Ohe was defeated on all *384the issues. Three succeeded in reducing their assessments more than ten per cent. Appellants jointly moved to tax all the costs of the trial against the petitioners. -This motion was rightly denied because one of the appellants had failed on all the issues. The three who succeeded on one issue, and failed' on another, separately moved to tax all the costs of each against the petitioners. The. correctness of the court’s ruling in .allowing, each of the three but one-half of his costs is not presented, because the four appellants have jointly assigned error. The four would not be entitled to a reversal for an error committed against one alone. In re Paskins, 155 Ind. 173; Yeoman v. Shaeffer, 155 Ind. 308.
Judgment affirmed.